34 N.Y.2d 727 (1974)
In the Matter of William Breger et al., Respondents,
v.
Fortune S. Macri, as Deputy Commissioner of the Housing and Development Administration Office of Rent Control, et al., Appellants.
Court of Appeals of the State of New York.
Argued March 28, 1974.
Decided May 8, 1974.
William E. Rosen and Harry Michelson for appellants.
Michael A. Schwartz and Stuart Abrams for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Judgment reversed, without costs, and the determination of respondent deputy commissioner reinstated. In view of the limited jurisdiction of the courts in reviewing administrative determinations under CPLR article 78, we must confirm the determination here since there is substantial evidence to support it in this record.